Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Upon review of the record, we conclude that there is substantial evidence to support the determination finding petitioner guilty of violating inmate rules prohibiting threats, violent conduct and creating a disturbance. The misbehavior report, authored by an eyewitness to the events in question who also testified at the hearing, was sufficient by itself to establish the charges in question. The remaining arguments raised by petitioner have been examined and found to be similarly meritless.
*735Cardona, P. J., Mercure, Casey, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.